Title: To George Washington from Samuel A. Otis, Jr., May 1793
From: Otis, Samuel A. Jr.
To: Washington, George



Sir,
Cape Francois [Saint Domingue] May 1793

Impress’d with the most perfect sense of your every attention to the interests of the Citizens of America, in every part of the world I am induced to observe that in the present state of European Politics, the appointment of Consul from the United States to the Island of St Domingo, would be of great benefit to the Commercial interests of America: should you in your wisdom be pleased to take this subject into consideration I take the liberty to observe that from a residence of seven years and a commercial establishment of two years in this place, I am induced to

solicit the appointment above mention’d, with assurances that should you in your wisdom see proper to grant my request, my every exertion shall be used to prove myself worthy of th[e] confidence reposed in me, and of the honor of subscribing myself with Sentiments of respe[ct] and Gratitude Sir Your respectful, and very humble Se[rvt]

Saml. A. Otis J[r.]

